84493: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19549: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84493


Short Caption:IN RE: DISCIPLINE OF DOUGLAS W. NICHOLSONCourt:Supreme Court


Related Case(s):56184, 63642, 74721, 78799, 81190


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Rehearing Denied


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/05/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantDouglas W. NicholsonRichard F. Cornell


RespondentState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/29/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/05/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


04/05/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. (SC).22-10509




04/05/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II. (SC).22-10510




04/05/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. III. (SC).22-10511




04/05/2022Notice/OutgoingIssued Notice of Bar Discipline by Consent. (SC).22-10513




04/05/2022Case Status UpdateSubmitted for Decision. (SC).


06/21/2022Order/Dispositional BarFiled Order Rejecting Conditional Guilty Plea Agreement. "We reject the conditional guilty plea agreement and remand this matter to the Northern Nevada Disciplinary Board for further proceedings consistent with this order." En Banc. (SC).22-19549




07/07/2022Filing FeeRehearing Filing fee waived. Bar Matter. (SC)


07/07/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (REJECTED PER NOTICE ISSUED 7/7/22) (SC)


07/07/2022Notice/OutgoingIssued Notice of Rejection of Deficient Petition for Rehearing. Due date: 5 days. (SC)22-21387




07/07/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)22-21391




07/21/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-22895





Combined Case View